        Case 5:18-cv-00296-BSM Document 102 Filed 06/15/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

EDGAR L. GUINTHER                                                        PLAINTIFF
ADC #100017

v.                         CASE NO. 5:18-CV-00296-BSM

WENDY KELLEY, et al.                                                  DEFENDANTS

                                       ORDER

      After reviewing United States Magistrate Judge Beth Deere’s proposed findings and

recommendations (RD) [Doc. No. 98] and the entire record de novo, the RD is adopted.

Defendants’ motion for summary judgment [Doc. No. 84] is granted, and Edgar Guinther’s

claims are dismissed with prejudice.

      IT IS SO ORDERED this 15th day of June, 2021.




                                                UNITED STATES DISTRICT JUDGE
